DETAILED ACTION
Applicant’s response (narrowing amendments to unexpected combination amounts based on the test data; arguments thereto, overcoming the obviousness rejection and double patenting rejections) is acknowledged.  
The present continuation application stems from parent Application No. 13879169 (now U.S. Patent No. 10265376).  The parent was amended to treating two specific fungi for which specific range percentages of the agents administered were found to show unexpected results against in the test data of record.  The presently claimed invention is rendered obvious thereon based on the claimed invention genus as read in light of the specification for definition thereof; hence the double patent rejection maintained below.  Instant claim 23 is drawn to treating plant pathogenic microorganism’s (which include fungus as in the parent) with the same two agents (EDTA and Blad peptide).  Instant claim 24 is drawn to the use of EDTA, known to increase the activity of other antimicrobials (here Blad peptide).
Here, unlike the parent, the claims have not been amended to treating fungus only.  While the prior art of record remains applied, the amendments raise questions as to the scope of which fungis are capable of being treated with what concentration of Blad and EDTA to yield unexpected results.  This was found in the parent to be a fungus by fungus analysis.
The Examiner remains open to interview to advance prosecution on the merits.

Priority Data
Parent Data
16278056, filed 02/16/2019 is a continuation of 13879169, filed 07/15/2013 and having 4 RCE-type filings therein

claims foreign priority to 105332 , filed 10/12/2010 
claims foreign priority to 1017282.3 , filed 10/13/2010

RELEVANT STATUTORY AND/OR CASE-LAW BASED REJECTIONS

Claim Rejections - 35 USC § 112 2nd/4th
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 30-39, based on the claim interpretation, are rejected under either 35 U.S.C. pre-AIA  35 U.S.C. 112, 2nd or 4th paragraph, as being either indefinite (base claims) or of improper dependent form for failing to further limit the subject matter of the claim upon which it depends (see below), or for failing to include all the limitations of the claim upon which it depends.  Namely, claims 32, 35, and 38 are all directed to where the combination treatment is applied to a plant in need thereof.  On first pass, this appears to be a failure to further limit; however, all claims are rejected here in the event the independent claims are directed to plants that are “not in need thereof” in which claims the claim scope is indefinite as the base claims all appear to be intended to treat a plant in need thereof, absent evidence to the contrary.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Prior Art Made of Record But Not Needed to be Relied Upon, Previously Noted
	Oviedo et al. is provided as another example that EDTA (and by extensions other chelators) act as antibacterials alone, unless disrupted by metal chelation (Oveido et al. EDTA: the chelating agent under environmental scrutiny. Quím. Nova vol.26 no.6 São Paulo Nov./Dec. 2003; http://dx.doi.org/10.1590/S0100-40422003000600020).
“EDTA has antibacterial activity and metal chelation of the ligand reduces this activity25. The effect of chelating agents upon gram negative bacteria has been reported. EDTA causes disruption of the outer membrane, since it is capable of removing its calcic and magnesic divalent cations, with the consequent loss of substantial amounts of lipopolysacharide, which in turn, make cells susceptible to the action of many substances such as detergents, proteases, lipases and lysozymes26-28. Hennecken et al.4 clearly show a total inhibition of a bacterial consortium by free EDTA, these bacteria only manage to degrade EDTA if it is complexed with equimolar quantities of calcium or magnesium ions.”

Hutas (US20100284994) teach that EDTA functions as an antibacterial alone (e.g. in vivo testing in mammals) (entire document, abstract, paras, 1, 9-15) against at least the following bacteria: “Brachospira hyodysenteriae, previously also termed as Treponema hyodysenterae 
or Serpulina hyodysenteriae” (para 3), and that EDTA - for reasons already known in the art as evidenced by other references of record - increases the effect of other antimicrobial agents (para 16), by disruption of the outer membrane of bacterial cells, allowing for easier access of other agents to enter and exert their effects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1675